Matter of Jourdan S. (2015 NY Slip Op 08643)





Matter of Jourdan S.


2015 NY Slip Op 08643


Decided on November 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 24, 2015

Acosta, J.P., Saxe, Richter, Gische, Kapnick, JJ.


16222

[*1] In re Jourdan S., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Andrew J. Baer, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Emma Grunberg of counsel), for presentment agency.

Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered March 28, 2014, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act that, if committed by an adult, would constitute the crime of criminal facilitation in the fourth degree, and placed him on probation for a period of one year, unanimously affirmed, without costs.
The court's finding was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]). There is no basis in the record to disturb the court's credibility determinations. The evidence refuted appellant's claim of being merely present while others engaged in criminal activity.
Probation was the least restrictive dispositional alternative consistent with appellant's needs and the community's
need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]), given, among other things, the seriousness of the offense, which involved the threatened use of a firearm by an accomplice.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 24, 2015
CLERK